Tom Ezzell




From:                                            Peace, Ken <kpeace@firstenergycorp.com>
Sent:                                            Tuesday, November 29, 2016 3:57 PM
To:                                              Summer Harrison
Cc:                                              Pompeo, Kim R.; Frederick, Dave
Subject:                                         Bent Mountain coal re-purchase


Summer,

Hope all is well.

We have received two checks to date for tons removed from the Bent Mountain stockpile, however, we have not
received any detailed documentation of the tons Bluestone has purchased per the Agreement.

For purposes of documentation for our finance group, could Bluestone please forward some additional documentation
in the form of truck tickets or daily tonnage summaries?

Thanks,

Ken Peace
Fuel Procurement Consultant | FirstEnergy Solutions
341 White Pond Drive, Akron, OH 44320
Office: (330) 315‐6832 | Mobile: (330) 814‐2397 | Fax: 330‐245‐5680 (internal 8015680)
Email: kpeace@firstenergycorp.com | Web: fes.com




The information contained in this message is intended only for the personal and confidential use of the
recipient(s) named above. If the reader of this message is not the intended recipient or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this
document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately, and delete the
original message.




                                                             EXHIBIT 5
                                                                       1



             18-05100-amk       Doc 7-5        FILED 01/28/19              ENTERED 01/28/19 14:18:18   Page 1 of 1
